IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: E.H., A.B., AND C.B.                : No. 565 MAL 2017
                                           :
                                           :
PETITION OF: J.H.                          : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2017, the Petition for Allowance of Appeal is

DENIED.